
	
		II
		Calendar No. 461
		112th CONGRESS
		2d Session
		S. 3406
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2012
			Mr. Baucus, from the
			 Committee on Finance,
			 reported the following original bill; which was read twice and placed on the
			 calendar
		
		A BILL
		To authorize the extension of nondiscriminatory treatment
		  (normal trade relations treatment) to products of the Russian Federation and
		  Moldova, to require reports on the compliance of the Russian Federation with
		  its obligations as a member of the World Trade Organization, and to impose
		  sanctions on persons responsible for gross violations of human rights, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Russia and Moldova
			 Jackson-Vanik Repeal and Magnitsky Rule of Law Accountability Act of
			 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Permanent normal trade relations for the Russian
				Federation
					Sec. 101. Findings.
					Sec. 102. Termination of application of title IV of the Trade
				Act of 1974 to products of the Russian Federation.
					TITLE II—Trade enforcement measures relating to the Russian
				Federation
					Sec. 201. Reports on implementation by the Russian Federation
				of obligations as a member of the World Trade Organization and enforcement
				actions by the United States Trade Representative.
					Sec. 202. Promotion of the rule of law in the Russian
				Federation to support United States trade and investment.
					Sec. 203. Reports on laws, policies, and practices of the
				Russian Federation that discriminate against United States digital
				trade.
					Sec. 204. Efforts to reduce barriers to trade imposed by the
				Russian Federation.
					TITLE III—Sanctions with respect to persons responsible for gross
				violations of human rights
					Sec. 301. Short title.
					Sec. 302. Findings.
					Sec. 303. Definitions.
					Sec. 304. Identification of persons responsible for the
				detention, abuse, and death of Sergei Magnitsky and other gross violations of
				human rights.
					Sec. 305. Inadmissibility of certain aliens.
					Sec. 306. Financial measures.
					Sec. 307. Report to Congress.
					TITLE IV—Permanent normal trade relations for Moldova
					Sec. 401. Findings.
					Sec. 402. Termination of application of title IV of the Trade
				Act of 1974 to products of Moldova.
				
			IPermanent normal
			 trade relations for the Russian Federation
			101.FindingsCongress finds the following:
				(1)The Russian
			 Federation allows its citizens the right and opportunity to emigrate, free of
			 any heavy tax on emigration or on the visas or other documents required for
			 emigration and free of any tax, levy, fine, fee, or other charge on any
			 citizens as a consequence of the desire of those citizens to emigrate to the
			 country of their choice.
				(2)The Russian
			 Federation has been found to be in full compliance with the freedom of
			 emigration requirements under title IV of the Trade Act of 1974 (19 U.S.C. 2431
			 et seq.) since 1994.
				(3)The Russian
			 Federation has received normal trade relations treatment since concluding a
			 bilateral trade agreement with the United States that entered into force in
			 1992.
				(4)On December 16,
			 2011, the Ministerial Conference of the World Trade Organization invited the
			 Russian Federation to accede to the World Trade Organization.
				102.Termination of
			 application of title IV of the Trade Act of 1974 to products of the Russian
			 Federation
				(a)Presidential
			 determinations and extension of nondiscriminatory
			 treatmentNotwithstanding any provision of title IV of the Trade
			 Act of 1974 (19 U.S.C. 2431 et seq.), the President may—
					(1)determine that
			 such title should no longer apply to the Russian Federation; and
					(2)after making a
			 determination under paragraph (1) with respect to the Russian Federation,
			 proclaim the extension of nondiscriminatory treatment (normal trade relations
			 treatment) to the products of the Russian Federation.
					(b)Effective date
			 of nondiscriminatory treatmentThe extension of nondiscriminatory
			 treatment to the products of the Russian Federation pursuant to subsection (a)
			 shall be effective not sooner than the effective date of the accession of the
			 Russian Federation to the World Trade Organization.
				(c)Termination of
			 applicability of title IVOn and after the effective date under
			 subsection (b) of the extension of nondiscriminatory treatment to the products
			 of the Russian Federation, title IV of the Trade Act of 1974 (19 U.S.C. 2431 et
			 seq.) shall cease to apply to the Russian Federation.
				IITrade
			 enforcement measures relating to the Russian Federation
			201.Reports on
			 implementation by the Russian Federation of obligations as a member of the
			 World Trade Organization and enforcement actions by the United States Trade
			 Representative
				(a)Reports on
			 implementation
					(1)In
			 generalNot later than one year after the effective date under
			 section 102(b) of the extension of nondiscriminatory treatment to the products
			 of the Russian Federation, and annually thereafter, the United States Trade
			 Representative shall submit to the Committee on Finance of the Senate and the
			 Committee on Ways and Means of the House of Representatives a report assessing
			 the following:
						(A)The extent to
			 which the Russian Federation is implementing the WTO Agreement (as defined in
			 section 2 of the Uruguay Round Agreements Act (19 U.S.C. 3501)) and the
			 following agreements annexed to that Agreement:
							(i)The
			 Agreement on the Application of Sanitary and Phytosanitary Measures (referred
			 to in section 101(d)(3) of the Uruguay Round Agreements Act (19 U.S.C.
			 3511(d)(3))).
							(ii)The Agreement on
			 Trade-Related Aspects of Intellectual Property Rights (referred to in section
			 101(d)(15) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(15))).
							(B)The progress made
			 by the Russian Federation in acceding to, and the extent to which the Russian
			 Federation is implementing, the following:
							(i)The
			 Ministerial Declaration on Trade in Information Technology Products of the
			 World Trade Organization, agreed to at Singapore December 13, 1996 (commonly
			 referred to as the Information Technology Agreement) (or a
			 successor agreement).
							(ii)The Agreement on
			 Government Procurement (referred to in section 101(d)(17) of the Uruguay Round
			 Agreements Act (19 U.S.C. 3511(d)(17))).
							(2)Plan for action
			 by Trade Representative
						(A)In
			 generalIf, in preparing a report required by paragraph (1), the
			 Trade Representative believes that the Russian Federation is not fully
			 implementing an agreement specified in subparagraph (A) or (B) of that
			 paragraph or that the Russian Federation is not making adequate progress in
			 acceding to an agreement specified in subparagraph (B) of that paragraph, the
			 Trade Representative shall, except as provided in subparagraph (B) of this
			 paragraph, include in the report a description of the actions the Trade
			 Representative plans to take to encourage the Russian Federation to improve its
			 implementation of the agreement or increase its progress in acceding to the
			 agreement, as the case may be.
						(B)Classified
			 informationIf any information regarding a planned action
			 referred to in subparagraph (A) is classifiable under Executive Order 13526 (75
			 Fed. Reg. 707; relating to classified national security information) or a
			 subsequent executive order, the Trade Representative shall report that
			 information to the Committee on Finance of the Senate and the Committee on Ways
			 and Means of the House of Representatives by—
							(i)including the
			 information in a classified annex to the report required by paragraph (1);
			 or
							(ii)consulting with
			 the Committee on Finance and the Committee on Ways and Means with respect to
			 the information instead of including the information in the report or a
			 classified annex to the report.
							(3)Public
			 comments
						(A)In
			 generalIn developing the report required by paragraph (1), the
			 Trade Representative shall provide an opportunity for the public to comment,
			 including by holding a public hearing.
						(B)Publication in
			 Federal RegisterThe Trade Representative shall publish notice of
			 the opportunity to comment and hearing required by subparagraph (A) in the
			 Federal Register.
						(b)Report on
			 enforcement actions taken by Trade RepresentativeNot later than
			 180 days after the effective date under section 102(b) of the extension of
			 nondiscriminatory treatment to the products of the Russian Federation, and
			 annually thereafter, the United States Trade Representative shall submit to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives a report describing the enforcement actions taken by
			 the Trade Representative against the Russian Federation to ensure the full
			 compliance of the Russian Federation with its obligations as a member of the
			 World Trade Organization, including obligations under agreements with members
			 of the Working Party on the accession of the Russian Federation to the World
			 Trade Organization.
				202.Promotion of
			 the rule of law in the Russian Federation to support United States trade and
			 investment
				(a)Reports on
			 promotion of rule of lawNot later than one year after the
			 effective date under section 102(b) of the extension of nondiscriminatory
			 treatment to the products of the Russian Federation, and annually thereafter,
			 the United States Trade Representative and the Secretary of State shall jointly
			 submit to the Committee on Finance of the Senate and the Committee on Ways and
			 Means of the House of Representatives a report—
					(1)on the measures
			 taken by the Trade Representative and the Secretary and the results achieved
			 during the year preceding the submission of the report with respect to
			 promoting the rule of law in the Russian Federation, including with respect
			 to—
						(A)strengthening
			 formal protections for United States investors in the Russian Federation,
			 including through the negotiation of a new bilateral investment treaty;
						(B)advocating for
			 United States investors in the Russian Federation, including by promoting the
			 claims of United States investors in Yukos Oil Company;
						(C)encouraging all
			 countries that are parties to the Convention on Combating Bribery of Foreign
			 Public Officials in International Business Transactions of the Organisation for
			 Economic Co-operation and Development, done at Paris December 17, 1997
			 (commonly referred to as the OECD Anti-Bribery Convention),
			 including the Russian Federation, to fully implement their commitments under
			 the Convention to prevent overseas business bribery by the nationals of those
			 countries;
						(D)promoting a
			 customs administration, tax administration, and judiciary in the Russia
			 Federation that are free of corruption; and
						(E)increasing
			 cooperation between the United States and the Russian Federation to expand the
			 capacity for civil society organizations to monitor, investigate, and report on
			 suspected instances of corruption; and
						(2)that discloses
			 the status of any pending petition for espousal filed with the Secretary by a
			 United States investor in the Russian Federation.
					(b)Anti-bribery
			 reporting and assistance
					(1)In
			 generalThe Secretary of Commerce shall establish and maintain a
			 dedicated phone hotline and secure website, accessible from within and outside
			 the Russian Federation, for the purpose of allowing United States
			 entities—
						(A)to report
			 instances of bribery, attempted bribery, or other forms of corruption in the
			 Russian Federation that impact or potentially impact their operations;
			 and
						(B)to request the
			 assistance of the United States with respect to issues relating to corruption
			 in the Russian Federation.
						(2)Report
			 required
						(A)In
			 generalNot later than one year after the effective date under
			 section 102(b) of the extension of nondiscriminatory treatment to the products
			 of the Russian Federation, and annually thereafter, the Secretary of Commerce
			 shall submit to the Committee on Finance of the Senate and the Committee on
			 Ways and Means of the House of Representatives a report that includes the
			 following:
							(i)The
			 number of instances in which bribery, attempted bribery, or other forms of
			 corruption have been reported using the hotline or website established pursuant
			 to paragraph (1).
							(ii)A
			 description of the regions in the Russian Federation in which those instances
			 are alleged to have occurred.
							(iii)A
			 summary of actions taken by the United States to provide assistance to United
			 States entities pursuant to paragraph (1)(B).
							(iv)A
			 description of the efforts taken by the Secretary to inform United States
			 entities conducting business in the Russian Federation or considering
			 conducting business in the Russian Federation of the availability of assistance
			 through the hotline and website.
							(B)ConfidentialityThe
			 Secretary shall not include in the report required by subparagraph (A) the
			 identity of a United States entity that reports instances of bribery, attempted
			 bribery, or other forms of corruption in the Russian Federation or requests
			 assistance pursuant to paragraph (1).
						203.Reports on
			 laws, policies, and practices of the Russian Federation that discriminate
			 against United States digital tradeSection 181(a) of the Trade Act of 1974 (19
			 U.S.C. 2241(a)) is amended—
				(1)by redesignating paragraph (3) as paragraph
			 (4); and
				(2)by inserting after paragraph (2) the
			 following:
					
						(3)Inclusion of
				certain discriminatory laws, policies, and practices of the Russian
				FederationFor calender year
				2012 and each succeeding calendar year, the Trade Representative shall include
				in the analyses and estimates under paragraph (1) an identification and
				analysis of any laws, policies, or practices of the Russian Federation that
				deny fair and equitable market access to United States digital
				trade.
						.
				204.Efforts to
			 reduce barriers to trade imposed by the Russian FederationThe United States Trade Representative shall
			 continue to pursue the reduction of barriers to trade imposed by the Russian
			 Federation on articles exported from the United States to the Russian
			 Federation through efforts—
				(1)to negotiate a bilateral agreement under
			 which the Russian Federation will accept the sanitary and phytosanitary
			 measures of the United States as equivalent to the sanitary and phytosanitary
			 measures of the Russian Federation; and
				(2)to obtain the
			 adoption by the Russian Federation of an action plan for providing greater
			 protections for intellectual property rights than the protections required by
			 the Agreement on Trade-Related Aspects of Intellectual Property Rights
			 (referred to in section 101(d)(15) of the Uruguay Round Agreements Act (19
			 U.S.C. 3511(d)(15))).
				IIISanctions with
			 respect to persons responsible for gross violations of human rights
			301.Short
			 titleThis title may be cited
			 as the Sergei Magnitsky Rule of Law
			 Accountability Act of 2012.
			302.FindingsCongress finds the following:
				(1)The United States supports the people of
			 the Russian Federation in their efforts to realize their full economic
			 potential and to advance democracy, human rights, and the rule of law.
				(2)The Russian Federation—
					(A)is a member of the United Nations, the
			 Organization for Security and Co-operation in Europe, the Council of Europe,
			 and the International Monetary Fund; and
					(B)is a party to the Convention against
			 Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, the
			 International Covenant on Civil and Political Rights, the United Nations
			 Convention against Corruption, and the European Convention on Human
			 Rights.
					(3)In becoming parties to human rights
			 treaties, governments voluntarily undertake international obligations to
			 respect and encourage certain fundamental rights and freedoms of their
			 citizens. The protection and encouragement of human rights throughout the world
			 is an important objective of United States foreign policy.
				(4)Good governance and anti-corruption
			 measures are instrumental in the protection of human rights and in achieving
			 sustainable economic growth, which benefits both the people of the Russian
			 Federation and the international community through the creation of open and
			 transparent markets.
				(5)Systemic corruption erodes trust and
			 confidence in democratic institutions, the rule of law, and human rights
			 protections. This is the case when public officials are allowed to abuse their
			 authority with impunity for political or financial gains in collusion with
			 private entities.
				(6)The Russian nongovernmental organization
			 INDEM has estimated that corruption amounts to hundreds of billions of dollars
			 a year, an increasing share of the gross domestic product of the Russian
			 Federation.
				(7)The President of the Russian Federation,
			 Dmitry Medvedev, has addressed corruption in many public speeches, including
			 stating in his 2009 address to Russia’s Federal Assembly, [Z]ero
			 tolerance of corruption should become part of our national culture. . . . In
			 Russia we often say that there are few cases in which corrupt officials are
			 prosecuted. . . . [S]imply incarcerating a few will not resolve the problem.
			 But incarcerated they must be.. President Medvedev went on to say,
			 We shall overcome underdevelopment and corruption because we are a
			 strong and free people, and deserve a normal life in a modern, prosperous
			 democratic society.. Furthermore, President Medvedev has acknowledged
			 Russia’s disregard for the rule of law and used the term legal
			 nihilism to describe a criminal justice system that continues to
			 imprison innocent people.
				(8)In light of the
			 importance of legitimate and transparent public institutions and the serious
			 negative effects that corruption has on the efforts of the United States to
			 strengthen democratic institutions and free market systems, Presidential
			 Proclamation 7750 of January 12, 2004, allows the Secretary of State to suspend
			 the entry into the United States of aliens who are suspected of participating
			 in corrupt practices.
				(9)The systematic abuse of Sergei Magnitsky,
			 including his repressive arrest and torture in custody by the same officers of
			 the Ministry of the Interior of the Russian Federation that Mr. Magnitsky had
			 implicated in the embezzlement of funds from the Russian Treasury and the
			 misappropriation of 3 companies from his client, Hermitage, reflects how deeply
			 the protection of human rights is affected by corruption.
				(10)The
			 politically motivated nature of the persecution of Mr. Magnitsky is
			 demonstrated by—
					(A)the denial by
			 all state bodies of the Russian Federation of any justice or legal remedies to
			 Mr. Magnitsky during the nearly 12 full months he was kept without trial in
			 detention; and
					(B)the impunity
			 of state officials he testified against for their involvement in corruption and
			 the carrying out of his repressive persecution since his death.
					(11)Mr.
			 Magnitsky died on November 16, 2009, at the age of 37, in Matrosskaya Tishina
			 Prison in Moscow, Russia, and is survived by a mother, a wife, and 2
			 sons.
				(12)The Public Oversight Commission of the City
			 of Moscow for the Control of the Observance of Human Rights in Places of Forced
			 Detention, an organization empowered by Russian law to independently monitor
			 prison conditions, concluded, A man who is kept in custody and is being
			 detained is not capable of using all the necessary means to protect either his
			 life or his health. This is a responsibility of a state which holds him
			 captive. Therefore, the case of Sergei Magnitsky can be described as a breach
			 of the right to life. The members of the civic supervisory commission have
			 reached the conclusion that Magnitsky had been experiencing both psychological
			 and physical pressure in custody, and the conditions in some of the wards of
			 Butyrka can be justifiably called torturous. The people responsible for this
			 must be punished..
				(13)On July 6,
			 2011, President Medvedev's Human Rights Council announced the results of its
			 independent investigation into the death of Sergei Magnitsky. The Human Rights
			 Council concluded that Sergei Magnitsy's arrest and detention was illegal, he
			 was denied access to justice by the courts and prosecutors of the Russian
			 Federation, he was investigated by the same law enforcement officers whom he
			 had accused of stealing Hermitage Fund companies and illegally obtaining a
			 fraudulent $230,000,000 tax refund, he was denied necessary medical care in
			 custody, he was beaten by 8 guards with rubber batons on the last day of his
			 life, and the ambulance crew that was called to treat him as he was dying was
			 deliberately kept outside of his cell for one hour and 18 minutes until he was
			 dead. The report of the Human Rights Council also states the officials
			 falsified their accounts of what happened to Sergei Magnitsky and, 18 months
			 after his death, no officials had been brought to trial for his false arrest or
			 the crime he uncovered.
				(14)The second
			 trial, verdict, and sentence against former Yukos executives Mikhail
			 Khodorkovsky and Platon Lebedev evoke serious concerns about the right to a
			 fair trial and the independence of the judiciary in the Russian Federation. The
			 lack of credible charges, intimidation of witnesses, violations of due process
			 and procedural norms, falsification or withholding of documents, denial of
			 attorney-client privilege, and illegal detention in the Yukos case are highly
			 troubling. The Council of Europe, Freedom House, and Amnesty International,
			 among others, have concluded that they were charged and imprisoned in a process
			 that did not follow the rule of law and was politically influenced.
			 Furthermore, senior officials of the Government of the Russian Federation have
			 acknowledged that the arrest and imprisonment of Khodorkovsky were politically
			 motivated.
				(15)According to
			 Freedom House’s 2011 report entitled The Perpetual Battle: Corruption in
			 the Former Soviet Union and the New EU Members, [t]he highly
			 publicized cases of Sergei Magnitsky, a 37-year-old lawyer who died in pretrial
			 detention in November 2009 after exposing a multimillion-dollar fraud against
			 the Russian taxpayer, and Mikhail Khodorkovsky, the jailed business magnate and
			 regime critic who was sentenced at the end of 2010 to remain in prison through
			 2017, put an international spotlight on the Russian state’s contempt for the
			 rule of law. . . . By silencing influential and accomplished figures such as
			 Khodorkovsky and Magnitsky, the Russian authorities have made it abundantly
			 clear that anyone in Russia can be silenced..
				(16)Sergei
			 Magnitsky’s experience, while particularly illustrative of the negative effects
			 of official corruption on the rights of an individual citizen, appears to be
			 emblematic of a broader pattern of disregard for the numerous domestic and
			 international human rights commitments of the Russian Federation and impunity
			 for those who violate basic human rights and freedoms.
				(17)The tragic
			 and unresolved murders of Nustap Abdurakhmanov, Maksharip Aushev, Natalya
			 Estemirova, Akhmed Hadjimagomedov, Umar Israilov, Paul Klebnikov, Anna
			 Politkovskaya, Saihadji Saihadjiev, and Magomed Y. Yevloyev, the death in
			 custody of Vera Trifonova, the disappearances of Mokhmadsalakh Masaev and
			 Said-Saleh Ibragimov, the torture of Ali Israilov and Islam Umarpashaev, the
			 near-fatal beatings of Mikhail Beketov, Oleg Kashin, Arkadiy Lander, and
			 Mikhail Vinyukov, and the harsh and ongoing imprisonment of Mikhail
			 Khodorkovsky, Alexei Kozlov, Platon Lebedev, and Fyodor Mikheev further
			 illustrate the grave danger of exposing the wrongdoing of officials of the
			 Government of the Russian Federation, including Chechen President Ramzan
			 Kadyrov, or of seeking to obtain, exercise, defend, or promote internationally
			 recognized human rights and freedoms.
				(18)The people of
			 the Russian Federation, like people everywhere, deserve to have their human
			 rights and fundamental freedoms respected. Human rights and fundamental
			 freedoms are inalienable and universal in character and thus bind all
			 states.
				303.DefinitionsIn this title:
				(1)Admitted;
			 alienThe terms
			 admitted and alien have the meanings given those
			 terms in section 101 of the Immigration and Nationality Act (8 U.S.C.
			 1101).
				(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee
			 on Armed Services, the Committee on Financial Services, the Committee on
			 Foreign Affairs, the Committee on Homeland Security, and the Committee on the
			 Judiciary of the House of Representatives; and
					(B)the Committee
			 on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the
			 Committee on Foreign Relations, the Committee on Homeland Security and
			 Governmental Affairs, and the Committee on the Judiciary of the Senate.
					(3)Financial
			 institutionThe term financial institution has the
			 meaning given that term in section 5312 of title 31, United States Code.
				(4)United
			 States personThe term United States person
			 means—
					(A)a United
			 States citizen or an alien lawfully admitted for permanent residence to the
			 United States; or
					(B)an entity
			 organized under the laws of the United States or of any jurisdiction within the
			 United States, including a foreign branch of such an entity.
					304.Identification
			 of persons responsible for the detention, abuse, and death of Sergei Magnitsky
			 and other gross violations of human rights
				(a)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of State, in consultation with the Secretary of the
			 Treasury, shall submit to the appropriate congressional committees a list of
			 each person the Secretary of State determines—
					(1)(A)is responsible for the
			 detention, abuse, or death of Sergei Magnitsky;
						(B)participated in efforts to conceal the
			 legal liability for the detention, abuse, or death of Sergei Magnitsky;
						(C)benefitted financially from the
			 detention, abuse, or death of Sergei Magnitsky; or
						(D)was involved in the criminal
			 conspiracy uncovered by Sergei Magnitsky;
						(2)is
			 responsible for extrajudicial killings, torture, or other gross violations of
			 internationally recognized human rights committed against individuals
			 seeking—
						(A)to expose
			 illegal activity carried out by officials of the Government of the Russian
			 Federation; or
						(B)to obtain,
			 exercise, defend, or promote internationally recognized human rights and
			 freedoms, such as the freedoms of religion, expression, association, and
			 assembly and the rights to a fair trial and democratic elections, anywhere in
			 the world; or
						(3)acted as an agent
			 of or on behalf of a person in a matter relating to an activity described in
			 paragraph (1) or (2).
					(b)UpdatesThe
			 Secretary of State shall update the list required by subsection (a) as new
			 information becomes available.
				(c)Removal
			 from listA person shall be removed from the list required by
			 subsection (a) if the Secretary of State determines that the person did not
			 engage in the activity for which the person was added to the list.
				(d)Form of list;
			 public availability
					(1)In
			 generalExcept as provided in paragraph (2), the list required by
			 subsection (a) shall be submitted in unclassified form.
					(2)Classified
			 annexThe list required by subsection (a) may include a
			 classified annex if the Secretary of State—
						(A)determines that
			 it is necessary for the national security interests of the United States to do
			 so; and
						(B)prior to
			 submitting the list including a classified annex, provides to the appropriate
			 congressional committees notice of, and a justification for, including each
			 person in the classified annex.
						(3)Review of
			 classified annexNot later than 300 days after the date of the
			 enactment of this Act, and annually thereafter, the Secretary shall—
						(A)review the
			 classified annex, if any, included in the list required by subsection (a);
			 and
						(B)provide to the
			 appropriate congressional committees a justification for continuing to include
			 each person in the classified annex.
						(4)Public
			 availability of unclassified portionThe unclassified portion of
			 the list required by subsection (a) shall be published in the Federal
			 Register.
					(e)Requests by
			 chairperson and ranking member of appropriate congressional committees
					(1)In
			 generalNot later than 120 days after receiving a written request
			 from the chairperson and the ranking member of one of the appropriate
			 congressional committees with respect to whether a person meets the criteria
			 for being added to the list required by subsection (a), the Secretary of State
			 shall submit a response to the committee the chairperson and ranking member of
			 which made the request with respect to whether or not the Secretary determines
			 that the person meets those criteria.
					(2)FormThe
			 Secretary of State may submit a response required by paragraph (1) in
			 classified form if the Secretary determines that it is necessary for the
			 national security interests of the United States to do so.
					(f)Nonapplicability
			 of confidentiality requirement with respect to visa recordsThe
			 Secretary of State shall publish the list required by subsection (a) without
			 regard to the requirements of section 222(f) of the Immigration and Nationality
			 Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to
			 the issuance or refusal of visas or permits to enter the United States.
				305.Inadmissibility
			 of certain aliens
				(a)Ineligibility
			 for visasAn alien is
			 ineligible to receive a visa to enter the United States and ineligible to be
			 admitted to the United States if the alien is on the list required by section
			 304(a).
				(b)Current
			 visas revokedThe Secretary of State shall revoke, in accordance
			 with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)),
			 the visa or other documentation of any alien who would be ineligible to receive
			 such a visa or documentation under subsection (a).
				(c)Waiver for
			 national security interestsThe Secretary of State may waive the
			 application of subsection (a) or (b) in the case of an alien if—
					(1)the Secretary
			 determines that such a waiver—
						(A)is necessary to
			 permit the United States to comply with the Agreement between the United
			 Nations and the United States of America regarding the Headquarters of the
			 United Nations, signed June 26, 1947, and entered into force November 21, 1947;
			 or
						(B)is in the
			 national security interests of the United States; and
						(2)prior to granting
			 such a waiver, the Secretary provides to the appropriate congressional
			 committees notice of, and a justification for, the waiver.
					306.Financial
			 measures
				(a)Freezing of
			 assetsThe Secretary of the
			 Treasury shall, pursuant to the International Emergency Economic Powers Act (50
			 U.S.C. 1701 et seq.), freeze and prohibit all transactions in all property and
			 interests in property of a person that the Secretary, in consultation with the
			 Secretary of State, determines has engaged in an activity described in
			 paragraph (1), (2), or (3) of section 304(a) if such property and interests in
			 property are in the United States, come within the United States, or are or
			 come within the possession or control of a United States person.
				(b)Waiver for
			 national security interestsThe Secretary of the Treasury may
			 waive the application of subsection (a) if the Secretary determines that such a
			 waiver is in the national security interests of the United States. Prior to
			 granting such a waiver, the Secretary shall provide to the appropriate
			 congressional committees notice of, and a justification for, the waiver.
				307.Report to
			 CongressNot later than 1 year
			 after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of State and the Secretary of the Treasury shall submit to the
			 appropriate congressional committees a report on—
				(1)the actions taken to carry out this title,
			 including—
					(A)the number of
			 times and the circumstances in which persons described in section 304(a) have
			 been added to the list required by that section during the year preceding the
			 report; and
					(B)if few or no
			 such persons have been added to that list during that year, the reasons for not
			 adding more such persons to the list; and
					(2)efforts to
			 encourage the governments of other countries to impose sanctions that are
			 similar to the sanctions imposed under this title.
				IVPermanent normal
			 trade relations for Moldova
			401.FindingsCongress finds the following:
				(1)Moldova allows
			 its citizens the right and opportunity to emigrate, free of any heavy tax on
			 emigration or on the visas or other documents required for emigration and free
			 of any tax, levy, fine, fee, or other charge on any citizens as a consequence
			 of the desire of those citizens to emigrate to the country of their
			 choice.
				(2)Moldova has been
			 found to be in full compliance with the freedom of emigration requirements
			 under title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.) since
			 1997.
				(3)Moldova acceded
			 to the World Trade Organization on July 26, 2001.
				402.Termination of
			 application of title IV of the Trade Act of 1974 to products of
			 Moldova
				(a)Presidential
			 determinations and extension of nondiscriminatory
			 treatmentNotwithstanding any provision of title IV of the Trade
			 Act of 1974 (19 U.S.C. 2431 et seq.), the President may—
					(1)determine that
			 such title should no longer apply to Moldova; and
					(2)after making a
			 determination under paragraph (1) with respect to Moldova, proclaim the
			 extension of nondiscriminatory treatment (normal trade relations treatment) to
			 the products of Moldova.
					(b)Termination of
			 applicability of title IVOn and after the date on which the
			 President extends nondiscriminatory treatment to the products of Moldova
			 pursuant to subsection (a), title IV of the Trade Act of 1974 (19 U.S.C. 2431
			 et seq.) shall cease to apply to Moldova.
				
	
		July 19, 2012
		Read twice and placed on the calendar
	
